—Per Curiam.
By decision dated March 5, 1993, respondent was suspended by this Court for a period of three months (see, Matter of Brenner, 191 AD2d 800). He now applies for reinstatement.
Our examination of the papers submitted on this application indicate that respondent has substantially complied with the provisions of section 806.9 of the Court’s rules regarding the conduct of suspended lawyers (22 NYCRR 806.9) and has satisfactorily complied with the requirements of section 806.12 regarding reinstatement (22 NYCRR 806.12). Accordingly, respondent’s application is granted and he is reinstated to the practice of law, effective immediately.
Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.